PER CURIAM.
Curtis Anderson appeals the trial court’s order denying his petition for post-conviction relief. Because Anderson filed a properly sworn and timely petition, we reverse and remand.
Anderson had previously appealed the trial court’s order denying his petition to file a belated motion for post-conviction relief because it was unsworn. This Court vacated the trial court’s order and remanded for the trial court to dismiss the motion with leave for Anderson to re-file a legally sufficient motion with the proper oath within sixty days from the date the opinion became final. The opinion became final on September 12, 2011 when this Court issued its mandate. Anderson filed his petition with the proper oath on October 11, 2011. On November 22, 2011, the trial court entered an order denying Anderson’s motion for post-conviction relief. This was error because Anderson re-filed the proper petition well within the sixty days afforded by this Court’s previous opinion. Accordingly, we reverse and remand to the trial court to consider the motion for post-conviction relief. We express no opinion on the merits.
Reversed and remanded.